Citation Nr: 1004188	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In September 2009, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran's representative 
requested that the record be kept open for 60 days to permit 
the Veteran time to submit additional medical evidence.  In 
November 2009, the Veteran submitted additional medical 
evidence and, by way of a January 2010 statement, the 
Veteran's representative waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2009).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is 
attributable to his active military service.

2.  The Veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a January 2006 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in April 2007 and September 2007, which 
followed the notice letters.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
San Diego VA Medical Center (VAMC); the Naval Medical Center, 
San Diego; the Naval Hospital San Diego; the University of 
California, San Diego Medical Center; and a Dr. G. as 
treatment providers.  Available records from those treatment 
providers were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in February 2006 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is sufficient as it was based on then-available 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  The examiner considered the 
statements of the Veteran and provided a rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

In a January 2006 statement, the Veteran contends that he 
developed hearing loss and tinnitus as a result of his active 
military service.  Specifically, he attributes his claimed 
disabilities to noise exposure as part of his work as a crew 
member on the gun mounts onboard several ships.  
Additionally, the Veteran attributes his claimed disabilities 
to noise exposure due to work onboard the USS Ranger during 
overhaul at Bremerton Naval Shipyard in 1984.  Thus, the 
Veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's STRs reveals several examination 
reports with audiogram information.  A September 1964 
examination report indicates normal hearing test results.  A 
February 1984 examination report indicates mild high-
frequency hearing loss; however, November 1982, October 1987, 
November 1988, and December 1989 examination reports indicate 
normal hearing test results.  The Veteran's STRs reveal no 
in-service treatment for or diagnosis of hearing loss or 
tinnitus.

A review of the Veteran's post-service medical treatment 
records reveals an August 2006 audiology report from the 
Naval Medical Center, San Diego that indicates a diagnosis of 
mild bilateral tinnitus and bilateral sensorineural hearing 
loss.  However, the report does not indicate the likely 
etiology of the Veteran's disabilities.

In addition, the evidence of record includes an October 2009 
audiology report from the University of California, San Diego 
Medical Center that indicates a diagnosis of bilateral 
sensorineural hearing loss and tinnitus.  The examiner 
provided an opinion that, based on November 1982, February 
1984, and August 2006 audiology reports, "it is as least as 
likely as not that the hearing loss and the tinnitus were 
both caused by his exposure to high levels of noise while in 
the service of the United States Navy" because the reports 
reviewed "showed a gradual decline in the hearing since the 
test performed 2/20/84."

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

Here, the Board finds that the October 2009 medical opinion 
is not based on sufficient facts or data to support the 
conclusion of the examiner.  Although the Veteran provided an 
accurate medical history, the history was not complete.  The 
October 2009 examiner only had access to a November 1982 
examination report that indicated normal hearing, a February 
1984 examination report that indicated mild hearing loss, and 
an August 2006 report that indicated bilateral sensorineural 
hearing loss.  The October 2009 examiner did not review the 
October 1987, November 1988, and December 1989 examination 
reports that indicate normal hearing test results subsequent 
to the 1984 examination; nor did she provide an explanation 
for these intervening normal hearing test results.  Thus, the 
Board affords no weight to the October 2009 opinion.

In February 2006, the Veteran was afforded a VA examination 
in connection with these claims.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran's February 1984 examination report indicated 
mild high-frequency hearing loss, but October 1987, November 
1988, and December 1989 examination reports indicated that 
the Veteran's hearing was within normal limits.  The examiner 
diagnosed the Veteran with severe sensorineural hearing loss, 
bilaterally and tinnitus, bilaterally.  The examiner opined:

Based on my review of the file, it is my 
opinion that both hearing loss and 
tinnitus were more likely than not 
unrelated to the period of military 
service and the basis for this opinion 
include the following facts:

1.  Tinnitus was never documented in any 
record until the Veteran made his claim.

2.  Hearing loss was not present at the 
time of separation from the military and 
is first documented now, some 16 years 
following termination of military 
service.

3.  There is no specific or medical basis 
for delayed-onset hearing loss due to 
noise exposure in the service.  No 
evidence that hearing loss existed at the 
time that he exited service, or tinnitus.

Therefore, it is my opinion . . . that it 
is undoubtedly due to other factors.  
There is nothing from this examination 
suggesting the need for further work-up 
for the hearing or the tinnitus.

The Board finds that the February 2006 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not attribute the current hearing loss and 
tinnitus to the Veteran's period of active military service.  
Thus, without competent medical evidence attributing the 
Veteran's hearing loss or tinnitus to his active military 
service, service connection is not warranted.  See 38 C.F.R. 
§ 3.304.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's hearing loss manifested to a 
compensable degree within one year of the Veteran's 
separation from military service.  The earliest evidence of 
chronic hearing loss of record is in 2006-more than 16 years 
after the Veteran's separation from active military service.  
Thus, service connection is not warranted on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

While the Board does not doubt the sincerity of the Veteran's 
belief that his hearing loss and tinnitus are attributable to 
his period of active military service, as a layperson, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA 
examiner clearly took into account the Veteran's complaints 
and contentions and arrived at medical conclusions contrary 
to the claims.  The Board relies on the examiner's opinion as 
it is based on a review of the evidence and the Veteran's 
assertions and because of his expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for bilateral hearing loss and tinnitus 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


